Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang, Yimou et al. (US 20050072361 A1). Yang teaches a semiconductor manufacturing apparatus (Figure 4), comprising: a vacuum container (10,22,23,25; Figure 1,4; [0054]); a processing chamber (38; Figure 1,4; [0056]) that is provided in the vacuum container (10,22,23,25; Figure 1,4; [0054]), and includes a stage (16; Figure 1) on which a sample (12; Figure 1) formed with a metal film containing a transition metal element is placed; and a vaporization chamber (26; Figure 1-3,8-Applicant’s 2; Figure 1) that is provided in the vacuum container (10,22,23,25; Figure 1,4; [0054]), and includes a vaporizing nozzle unit (48; Figure 1-3,8-11-Applicant’s 70; Figure 1; 74-x; Figure 3) configured to vaporize a complexing gas raw material liquid ([0065]) supplied from an outside, wherein a complexing gas obtained by vaporizing the complexing gas raw material liquid ([0065]) is introduced into the processing chamber (38; Figure 1,4; [0056]) to etch the metal film of the sample (12; Figure 1), as claimed by claim 1. Applicant’s above, and below, italicized .
Yang further teaches:
The semiconductor manufacturing apparatus (Figure 4) according to claim 1, wherein a slit plate (30; Figure 1-3,8,9-Applicant’s 67; Figure 1) is provided between the vaporization chamber (26; Figure 1-3,8-Applicant’s 2; Figure 1) and the processing chamber (38; Figure 1,4; [0056]) to control a concentration distribution of the complexing gas in the processing chamber (38; Figure 1,4; [0056]), as claimed by claim 2
The semiconductor manufacturing apparatus (Figure 4) according to claim 1, wherein the vaporizing nozzle unit (48; Figure 1-3,8-11-Applicant’s 70; Figure 1; 74-x; Figure 3) includes a plurality of stacked perforated heat exchanging plates (80,84; Figure 9-Applicant’s 70; Figure 1; 74-x; Figure 3), and positions of holes (94,92; Figure 9) provided in adjacent perforated heat exchanging plates (80,84; Figure 9-Applicant’s 70; Figure 1; 74-x; Figure 3) are deviated as viewed from above, as claimed by claim 5
The semiconductor manufacturing apparatus (Figure 4) according to claim 1, wherein the complexing gas raw material liquid ([0065]) is an organic compound capable of forming at least two or more coordination bonds with respect to an atom of the transition metal element, as claimed by claim 7

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Yimou et al. (US 20050072361 A1) in view of Pinkhasov; Eduard (US 4565711 A). Yang is discussed above. Yang further teaches:
The semiconductor manufacturing apparatus (Figure 4) according to claim 2, wherein a chamber (38; Figure 1) is provided in the vacuum container (10,22,23,25; Figure 1,4; [0054]), and the vaporization chamber (26; Figure 1-3,8-Applicant’s 2; Figure 1) is provided in an lower portion of the chamber (38; Figure 1) - claim 3
The semiconductor manufacturing apparatus (Figure 4) according to claim 3, wherein a discharge chamber (74; Figure 4-Applicant’s 5; Figure 1) is provided in the chamber (38; Figure 1, 4-Applicant’s 12; Figure 1) to generate plasma between the vaporization chamber (26; Figure 1-3,8-Applicant’s 2; Figure 1) and the processing chamber (38; Figure 1,4; [0056]), as claimed by claim 4
The semiconductor manufacturing apparatus (Figure 4) according to claim 3, wherein the vaporizing nozzle unit (48; Figure 1-3,8-11-Applicant’s 70; Figure 1; 74-x; Figure 3) is 
Yang does not teach that Yang’s vaporization chamber (26; Figure 1-3,8-Applicant’s 2; Figure 1) is made from quartz:
The semiconductor manufacturing apparatus (Figure 4) according to claim 2, wherein a quartz chamber (Applicant’s 12; Figure 1) is provided in the vacuum container (10,22,23,25; Figure 1,4; [0054]), and the vaporization chamber (26; Figure 1-3,8-Applicant’s 2; Figure 1) is provided in an upper portion of the quartz chamber (Applicant’s 12; Figure 1), as claimed by claim 3
The semiconductor manufacturing apparatus (Figure 4) according to claim 3, wherein a discharge chamber (74; Figure 4-Applicant’s 5; Figure 1) is provided in the quartz chamber (Applicant’s 12; Figure 1) to generate plasma between the vaporization chamber (26; Figure 1-3,8-Applicant’s 2; Figure 1) and the processing chamber (38; Figure 1,4; [0056]), as claimed by claim 4
The semiconductor manufacturing apparatus (Figure 4) according to claim 3, wherein the vaporizing nozzle unit (48; Figure 1-3,8-11-Applicant’s 70; Figure 1; 74-x; Figure 3) is provided on a top plate or along an outer periphery of an upper inner wall of the quartz chamber (Applicant’s 12; Figure 1), as claimed by claim 6
Pinkhasov teaches a quartz crucible (10; Figure 1) positioned inside a vacuum chamber (25; Figure 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Yang to use quartz material for Yang’s chamber (38; Figure 1) with optimized structural orientation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716